DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, line 1 through page 10, line 3, filed June 14, 2022, with respect to the rejections of claims 1 and 19 have been fully considered and are persuasive. The rejections of claims 1 and 19 have been withdrawn. 
The corrections made to claims 11, 15, and 18 are noted with appreciation. The objections to the claims have been withdrawn. 
	
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach a wind turbine comprising operative components which generate heat, an external nacelle cover, and an internal panel which overlies a region of the external nacelle cover to define therewith a conduit for directing cooling air to the heat generating components as recited in claims 1 and 19. The nearest prior art is US 8,698,342 to Hirai et al which teaches a wind turbine having operative components which generate heat, an external nacelle cover, and an internal panel which overlies a region of the external nacelle cover to define therewith a conduit, however Hirai fails to teach the conduit directs the cooling air to the heat generating components, since the components are contained in an isolated space. The next nearest prior art is US 7,427,814 to Bagepalli which teaches a wind turbine comprising heat generating components, an external nacelle cover, and a conduit which overlies a region of the external nacelle cover and directs cooling air to the heat generating components. Bagepalli fails to teach the conduit is formed with the external nacelle cover. The conduit is a duct. 
Claims 2-18 depend from claim 1 and contain its limitations and therefore are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799